Title: To Alexander Hamilton from William S. Smith, 20 February 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Feby. 20th. 1800
          
          I have received your Confidential Letter of the 17th. Capt. Andrew White has never yet served with his Regiment, having been constantly on the recruiting Service, of course, I have never had an opportunity of forming an opinion of his military talents or fitness for the station of Brigade Inspector—
          I am however favourably impressed by his personal conduct, he has been a few day’s with us, and discovers a firm and manly Character—he has been very attentive as a spectator, to our parades and exercise, I should feel a confidence in him, in the discharge of harsh Battalion duty, and in case of the promotion of Major Wilcocks to the staff, should consider Capt. White as an acquisition at the head of one of the Batallions of the 12th.
          I have the honor to be with great respect—Sir, Your most obedient—Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        